        Case 1:18-cr-00138-SPW Document 19 Filed 02/08/19 Page 1 of 5



THOMAS K. GODFREY
Assistant U.S. Attorney
U.S. Attorney=s Office
James F. Battin U.S. Courthouse
2601 2nd Avenue North, Ste. 3200
Billings, MT 59101
Phone:      (406) 657-6101
FAX:        (406) 657-6989
E-Mail:     Thomas.Godfrey@usdoj.gov


ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR 18-138-BLG-SPW

                          Plaintiff,

           vs.                                 OFFER OF PROOF

 KIRK ALLEN JORDAN,
                          Defendant.



      The United States of America, represented by Thomas K. Godfrey, Assistant

United States Attorney for the District of Montana, files its Offer of Proof.




                                          1
        Case 1:18-cr-00138-SPW Document 19 Filed 02/08/19 Page 2 of 5



                                 THE CHARGE

      The defendant, Kirk Allen Jordan, is charged by indictment with prohibited

person in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) (Count I);

and possession of an unregistered firearm, in violation of 26 U.S.C. § 5861(d)

(Count II).

                              PLEA AGREEMENT

      There is a plea agreement in this case. The defendant will plead guilty to

Count II, possession of an unregistered firearm, in violation of 26 U.S.C. §

5861(d), and admit to the forfeiture allegation contained in the indictment with the

benefit of a plea agreement. The United States will move to dismiss Count I at

the time of sentencing if the Court accepts the plea agreement. The United States

presented all formal plea offers to the defendant in writing. The plea agreement

entered into by the parties and filed with the Court represents, in the government’s

view, the most favorable offer extended to the defendant. See Missouri v. Frye,

566 U.S. 133 (2012).

      ELEMENTS OF THE CHARGE TO WHICH HE WILL PLEAD

      In order for the defendant to be found guilty of possession of an unregistered

firearm, as charged in Count II of the indictment, the United States must prove

each of the following elements beyond a reasonable doubt:

                                          2
        Case 1:18-cr-00138-SPW Document 19 Filed 02/08/19 Page 3 of 5



      First, the defendant knowingly possessed the firearm as charged; and

      Second, the shotgun had a barrel of less than 18 inches in length;

      Third, the firearm was not registered to the defendant in the National
      Firearm Registration Transfer Record.

                                    PENALTY

      This offense carries a punishment of ten years imprisonment, a $10,000 fine,

at least three years of supervised release, and a $100.00 special assessment.

                          ANTICIPATED EVIDENCE

      If this case were tried in United States District Court, the United States

would prove the following:

       On or about October 23, 2018, the Billings Police Department (BPD)

received a tip that the residence of Kirk Allen Jordan, who was currently on

probation with the state of Montana, contained firearms and drugs. The BPD

surveilled the residence and observed lots of vehicle traffic coming to and from the

residence.

      Near the residence was a vehicle parked in an alley. The vehicle was

towed and found to contain an ounce of meth. Law enforcement believed the

owner of the vehicle was inside the residence. Law enforcement made contact

with a female who left the residence who confirmed there were guns inside.



                                          3
        Case 1:18-cr-00138-SPW Document 19 Filed 02/08/19 Page 4 of 5



      Probation and Parole was contacted and confirmed that Jordan was

registered to that address. Probation and Parole Officer authorized a search of the

residence. Jordan was located in his bedroom covering up something with

clothes. In Jordan’s bedroom firearms were recovered: (1) Sig-Sauer, model

1911, .45 caliber, semi-automatic pistol, S/N: 54B037085; (2) High Standard

(J.C. Higgens), model 66, 12 gauge, semi-automatic shotgun with a short barrel of

less than 18 inches in length and no S/N. In addition, methamphetamine and drug

paraphernalia were located in the bedroom.

      Jordan is currently on supervision for his conviction on August 8, 2017 for

Criminal Possession with Intent to Distribution; Criminal Possession of Dangerous

Drugs, and Criminal Possession of Paraphernalia. On May 31, 2018, Jordan

initialed and signed the conditions of his P&P supervision which included the no

firearms provision.

      The Breuer of Alcohol, Tobacco, Firearms, and Explosives determined that

the firearms were not manufactured in Montana and thus affected interstate

commerce. They further determined the shotgun was required to be registered in

the National Firearm Registration Transfer Record but was not.

//




                                          4
 Case 1:18-cr-00138-SPW Document 19 Filed 02/08/19 Page 5 of 5



DATED this 8th day of February, 2019.

                             KURT G. ALME
                             United States Attorney

                             /s/ Thomas K. Godfrey
                             THOMAS K. GODFREY
                             Assistant U.S. Attorney




                                5
